Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, feature “a protective layer covering…the dicing street”
seems to contradict “a dicing street…exposing the surface of the substrate”: if the dicing street is itself covered then it cannot expose the substrate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,6-10,13-16,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2021/0359188 A1) and Chiu et al (PG Pub 2016/0013361 A1).
Regarding claim 1, Kim teaches a light-emitting device, comprising: a substrate (21, figs. 1-10), comprising a top surface and a sidewall; a semiconductor stack formed on the top surface of the substrate, the semiconductor stack comprising a first semiconductor layer (23, paragraph [0129]), an active layer (25) and a second semiconductor layer (274); a dicing street (between 1000, figs. 19D and 19E; or outside of stack 23 and M, fig. 10) near the semiconductor stack and exposing (exposed by 23 and M, fig. 10) the top surface of the substrate; and an insulating reflective structure (29/33/37, fig. 10) covering the semiconductor stack, wherein the insulating reflective structure comprises a protective layer (33, fig. 10) covering the semiconductor stack and the dicing street, a reflective layer comprising a Distributed Bragg Reflector (37, paragraph [0146]) structure formed on the protective layer, and wherein the reflective layer comprises an uneven portion (top surface of substrate 21, fig. 10) adjacent to the sidewall of the substrate, and the uneven portion comprises an uneven thickness (fig. 10).  
Fig. 19D and 19E do not teach the dicing street to be surrounding the semiconductor stack.
In the same field of endeavor, Chiu teaches a dicing street (100, figs. 1C and 1D) to be surrounding the semiconductor stack (20), for the known benefit of achieving mass production.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the dicing street to be surrounding the semiconductor stack, for the known benefit of achieving mass production.
Fig. 10 does not teach a cap layer covering the reflective layer.
Fig. 9B teaches a cap layer (33d) covering the reflective layer (133b, paragraph [0183]), for the benefit of protecting the reflective layer DBR (paragraph [0185]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a cap layer covering the reflective layer for the benefit of protecting the reflective layer.
Regarding claim 6, Kim teaches the light-emitting device according to claim 1, wherein the top surface of the substrate comprises a horizontal surface (between protruding regions of 21, fig. 10) and an inclined surface (a protruding region of 21) connected to the horizontal surface.  
Regarding claim 7, Kim teaches the light-emitting device according to claim 6, wherein the protective layer (33, fig. 10) covers the inclined surface of the substrate.  
Regarding claim 8, Kim teaches the light-emitting device according to claim 6, wherein the uneven portion (of 37, fig. 10) completely or partially covers the inclined surface of the substrate.  
Regarding claim 9, Kim does not teach the substrate further comprises a first rough portion formed on the sidewall of the substrate.  
Chiu teaches the substrate further comprises a first rough portion (200, fig. 4) formed on the sidewall of the substrate, for the benefit of preventing crack during wafer dicing (paragraph [0020]).  
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to form a first rough portion on the sidewall of the substrate, for the benefit of preventing crack during wafer dicing.
Regarding claim 10, Kim does not teach the substrate comprises a second rough portion formed on the inclined surface of the substrate, and the second rough portion is formed on the sidewall of the substrate.  
Chiu teaches the substrate comprises a second rough portion (300, fig. 4), and the second rough portion is formed on the sidewall of the substrate, for the benefit of preventing crack during wafer dicing (paragraph [0020]).  
Kim in view of Chiu teaches the second rough portion is formed on the inclined surface of the substrate. 
Regarding claim 13, Kim teaches the light-emitting device according to claim 1, wherein the insulating reflective structure further comprises a first insulating reflective structure opening (37a, figs. 1-10) and a second insulating reflective structure opening (37b).  
Regarding claim 14, Kim teaches the light-emitting device according to claim 13, further comprising a first electrode pad (39a, figs. 1-10, paragraph [0192]) covering the first insulating reflective structure opening and a second electrode pad (39b) covering the second insulating reflective structure opening.  
Regarding claim 15, Kim teaches the light-emitting device according to claim 14, further comprising a first contact electrode (35a1, figs. 1-10) formed under the first insulating reflective structure opening and a second contact electrode (35a1) formed under the second insulating reflective structure opening.  
Regarding claim 16, Kim teaches the light-emitting device according to claim 15, wherein the first contact electrode comprises a first bonding layer (39b, figs. 1-10) and a first conductive layer (35a2), and the second contact electrode comprises a second bonding layer (39a) and a second conductive layer (35a1).  
Regarding claim 19, Kim teaches the light-emitting device according to claim 1, wherein the substrate further comprises a plurality of protrusions protruding from the top surface of the substrate (fig. 10).  
Regarding claim 20, Kim teaches the light-emitting device according to claim 19, wherein the protective layer, the reflective layer or the cap layer comprises a fracture surface portion (end portion of 33, fig. 10) corresponding to a position adjacent to a connecting portion between an edge of the plurality of protrusions and the top surface of the substrate.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2021/0359188 A1) and Chiu et al (PG Pub 2016/0013361 A1) as applied to claim 1 above, and further in view of Chae et al (PG Pub 2016/0111600 A1).



Regarding claim 2, the previous combination remains as applied in claim 1.
Fig. 10 does not teach the uneven portion (of layer 37) to comprise a plurality of layers.
Kim teaches layer 37 to be a DBR reflector (paragraph [0146]), figs. 4-6 teach to make a DBR reflector to comprise a plurality of layers for the benefit of achieving high reflectivity (fig. 5).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the uneven portion to comprise a plurality of layers for the benefit of achieving high reflectivity.
Kim does not teach an end of one of the plurality of layers comprises a wedge shape.  
In the same field of endeavor, Chae teaches to form a side surface of the substrate (21, fig. 9b) slanted for the benefit of improving luminous efficiency (paragraph [0182]).  The layer (41) formed on the slanted surface comprise a wedge shape (fig. 9b).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make an end of one of the plurality of layers to comprise a wedge shape, by making the substrate to have a slanted surface, for the benefit of improving luminous efficiency.  
Regarding claim 3, fig. 10 does not teach the uneven portion (of layer 37) to comprise a plurality of layers.
Kim teaches layer 37 to be a DBR reflector (paragraph [0146]), figs. 4-6 teach to make a DBR reflector to comprise a plurality of layers for the benefit of achieving high reflectivity (fig. 5).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the uneven portion to comprise a plurality of layers for the benefit of achieving high reflectivity.
Kim does not teach a thickness of an end of the plurality of layers gradually decreases in a direction toward the substrate.  
Chae teaches to form a side surface of the substrate (21, fig. 9b) slanted for the benefit of improving luminous efficiency (paragraph [0182]).  The layer (41) formed on the slanted surface has a thickness gradually decreases in a direction toward the substrate (fig. 9b).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a thickness of an end of the plurality of layers gradually decrease in a direction toward the substrate, by making the substrate to have a slanted surface, for the benefit of improving luminous efficiency.  
Regarding claim 4, fig. 10 of Kim does not teach one end of the cap layer comprises a wedge shape.  
Chae teaches to form a side surface of the substrate (21, fig. 9b) slanted for the benefit of improving luminous efficiency (paragraph [0182]).  The layer (41) formed on the slanted surface has a thickness gradually decreases in a direction toward the substrate (fig. 9b).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make one end of the cap layer to comprise a wedge shape, by making the substrate to have a slanted surface, for the benefit of improving luminous efficiency.  
Regarding claim 5, fig. 10 of Kim does not teach a thickness of one end of the cap layer gradually decreases in a direction toward the substrate.
Chae teaches to form a side surface of the substrate (21, fig. 9b) slanted for the benefit of improving luminous efficiency (paragraph [0182]).  The layer (41) formed on the slanted surface has a thickness gradually decreases in a direction toward the substrate (fig. 9b).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make a thickness of one end of the cap layer gradually decreases in a direction toward the substrate, by making the substrate to have a slanted surface, for the benefit of improving luminous efficiency.  

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (PG Pub 2021/0359188 A1) and Chiu et al (PG Pub 2016/0013361 A1) as applied to claim 1 above, and further in view of Moriya et al (PG Pub 2005/0242433 A1).
Regarding claim 17, the previous combination remains as applied in claim 16.
Fig. 10 of Kim teaches the first bonding layer comprises a first recess comprising a first step difference (top surface of 39b) but does not show the second bonding layer.
In the same field of endeavor, Moriya teaches a bonding layer comprises a first recess (112, fig. 1), for the benefit of better absorbing mechanical impact of the bonding layer (paragraph [0048]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first bonding layer to comprise a first recess comprising a first step difference and the second bonding layer to comprise a second recess comprising a second step difference, for the benefit of better absorbing mechanical impact of the bonding layers.  
Regarding claim 18, Moriya does not teach the first step difference or the second step difference is between 20 nm and 200 nm.  
It would have been obvious to the skilled in the art before the effective filing date of the invention to optimize the first step difference or the second step difference to, between 20nm and 200 nm, for example, by adjusting the thickness of the bonding layers (110, fig. 1 or Moriya), for example, according to the intended use of the device, which affects the mechanical force the bonding layers need to endure.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899